Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments presented October 19, 2021 were found persuasive, in light of the amendment.  The prior art fails to fairly suggest measuring a compressive stress value at knee point after a first reinforcing treatment, such that the value is 10 to 25 MPa greater than a target value and measuring a compressive stress value at knee point after a second reinforcing treatment, such that the value is 30-80 MPa greater than a target surface compressive stress value. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741